[Cite as Cincinnati Bar Assn. v. Hauck, 133 Ohio St. 3d 1232, 2012-Ohio-5271.]




                     CINCINNATI BAR ASSOCIATION v. HAUCK.
                       [Cite as Cincinnati Bar Assn. v. Hauck,
                       133 Ohio St. 3d 1232, 2012-Ohio-5271.]
 (No. 2011-0023—Submitted October 17, 2012—Decided November 15, 2012.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, John Wesche Hauck, Attorney
Registration No. 0023153, last known business address in Cincinnati, Ohio.
        {¶ 2} The court coming now to consider its order of July 7, 2011,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent from
the practice of law for a period of 12 months, with six months stayed on
conditions, and its order of March 5, 2012, wherein the court found respondent in
contempt for failure to comply with this court’s July 7, 2011 order and revoked
the six-month stay of the original suspension and suspended respondent from the
practice of law for a period of six months pursuant to Gov.Bar R. V(6)(B)(3),
finds that respondent has substantially complied with those orders and with the
provisions of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who
will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent’s probationary period, relator shall
file with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
                             SUPREME COURT OF OHIO




       {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                            ______________________




                                          2